

CONVERSION AGREEMENT
 
This CONVERSION AGREEMENT (the "Agreement") is dated as of June 8, 2009 by and
between uKarma Corporation, a Nevada corporation, with headquarters located at
499 N. Canon Dr., Suite 308, Beverly Hills, California 90210 (the "Company"),
and Bill Glaser (the "Holder").  Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in the Notes (as
defined below).
 
WHEREAS:
 
A.           The Company issued to Holder several Promissory Notes for varying
principal amounts bearing an interest rate of seven percent (7%) per annum and
due on the one (1) year anniversary of the respective issue dates (“Notes”),
which Notes has a balance of $202,734.72 including interest (“Balance”), as of
the date hereof.
 
B.           The Company also has accrued deferred compensation to the Holder
totaling $144,230.70 as of the date hereof.
 
C.           Holder wishes to convert all of the Notes and the total deferred
compensation into shares of the Company’s common stock, par value $0.001
(“Common Stock”) pursuant to the terms hereof.
 
NOW, THEREFORE, the Company and the Holder hereby agree as follows:


(1)
TERMINATION.  Upon receipt of the securities set forth in Section 2 below, the
Company and Holder hereby agree that each of the Notes shall be terminated and
the deferred compensation eliminated.

 
(2)
CONVERSION; ISSUANCE OF SHARES.

 
(a)           Conversion Price.  The Notes shall convert into shares of Common
Stock at the closing bid price of Company’s publicly traded stock as of the date
hereof ($0.02).
 
(b)           Number of Shares.  In consideration of the termination set forth
in Section 1 above, the Company shall convert the Balance of each Note and the
cumulative deferred compensation and shall issue to the Holder that number of
shares (17,348,271 shares) of Common Stock as set forth in Schedule 1 attached
hereto (“Conversion Shares”).
 

 
 

--------------------------------------------------------------------------------

 



 
(c)           Legend.  The Holder understands that until such time as the resale
of the Conversion Shares have been registered under the Securities Act of 1933,
as amended, the stock certificates representing the Conversion Shares, except as
set forth below, shall bear any legend as required by the "blue sky" laws of any
state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the 1933 Act, or (iii) such holder provides
the Company with reasonable assurance that the Securities can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A.
 
(3)
COMPANY REPRESENTATIONS, WARRANTIES AND COVENANTS.

 
(a)           Authorization; Enforcement; Validity.  The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and to issue the Conversion Shares in accordance with the terms
hereof.  When duly executed and delivered by the Company, this Agreement shall
constitute the legal, valid, and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation, or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies.
 
(b)           Issuance of Securities.  The issuance of the Conversion Shares are
duly authorized and are free from all taxes, liens, and charges with respect to
the issue hereof.
 
(4)
MISCELLANEOUS.

 
(a)           Governing Law. All questions concerning the construction,
validity, enforcement, and interpretation of this Agreement shall be governed by
the internal laws of the State of California, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
California or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of California.
 

 
 

--------------------------------------------------------------------------------

 



 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)           Entire Agreement; Amendments.  This Agreement shall supersede all
other prior oral or written agreements among Holder, the Company, their
affiliates, and persons acting on their behalf with respect to the matters
discussed herein and therein, and this Agreement, and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein.  No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and Holder,
and any amendment to this Agreement made in conformity with the provisions of
this Section 4(e) shall be binding on Holder and the Company.  No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.
 
(f)           Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
If to the Company:
 
uKarma Corporation
499 N. Canon Dr., Suite 308
Beverly Hills, California 90210
Telephone:  (310) 998-8909



 
 

--------------------------------------------------------------------------------

 



If to Holder, to its address and facsimile number set forth below the Holder’s
signature on the signature page to this Agreement, or to such other address
and/or facsimile number as the recipient party has specified by written notice
given to each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number, and an image of the first page of such
transmission, or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile, or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
(i)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments, and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement.
 
(j)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature to this Agreement to be duly executed as of the date first written
above.
 

 
COMPANY:
 
UKARMA  CORPORATION
         
 
By:
/s/ Bill Glaser       Bill Glaser       CEO          

 

  Company Name          
 
By:
/s/ Fred Tannous       Fred Tannous      
Director
         



 


 
HOLDER:
         
 
By:
/s/ Bill Glaser                          






 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 


 
Note Balance
Interest
Deferred Compensation
 
$174,985.28
$27,749.44
 
$38,461.52 through 12/31/08
$57,692.28 through 03/31/09
$48,076.90 through 06/08/09
 



 


 


 


 


 


